DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-03-2019 and 07-14-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0198169 hereinafter Fukui in view of U.S. Pre-Grant Publication No. 2005/0175901 hereinafter Kawakami. 
Regarding Claim 1, Fukui teaches an all-solid-state secondary battery comprising: a positive electrode layer including a positive electrode current collector [11] and a positive electrode mixture layer [12], the positive electrode mixture layer being stacked on the positive electrode current collector and including a positive electrode active material and a solid electrolyte (paragraph 51); a negative electrode layer including a negative electrode current collector [21] and a negative electrode mixture layer [22], the negative electrode mixture layer being stacked on the negative electrode current collector and including a negative electrode active material and a solid electrolyte (paragraph 51); and a solid electrolyte layer [32] disposed between the positive electrode mixture layer and the negative electrode mixture layer and includes a solid electrolyte having ion conductivity (paragraph 55), 


    PNG
    media_image1.png
    427
    753
    media_image1.png
    Greyscale

wherein a weight per unit area of a first portion of the negative electrode mixture layer overlapping the positive electrode mixture layer on a stacking axis is greater than a weight per unit area of a second portion of the negative electrode mixture layer not overlapping the positive electrode mixture layer on the stacking axis battery (see annotated figure 7 shown above). 
In addition, Kawakami teaches an electrode wherein the concentration gradient of the electrode material can be varied (paragraph 154) and it would have been obvious to one of ordinary skill in the art to vary the concentration gradient of the material in the electrode structural body because such configuration can improve charge and discharge cycle of the battery. 
Regarding Claim 2, the combination teaches that the thickness of the first portion is greater than a thickness of the second portion (see figure 7 above). 

Regarding Claims 7-8, the combination teaches that the electrode comprises a binder and conductive additive (paragraph 126 of Kawakami). 
Regarding Claim 9, the combination teaches that the electrode comprises 10 ppm or lower of solvent (paragraph 234 of Kawakami). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729